Citation Nr: 1418998	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-46 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with bipolar disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esquire


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  While the RO awarded an increased 50 percent evaluation for the service-connected PTSD in a September 2010 rating decision, his claim still remains in appellate status.   See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The RO awarded service connection for tinnitus in an April 2013 rating decision; consequently, there no longer remains a claim in controversy.  

In February 2014, the Veteran withdrew his request for a hearing before the Board.  As such, there are no outstanding hearing requests of record.

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise; bilateral hearing loss is due to excessive noise exposure during the Veteran's period of active military service.

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, a diagnosed right knee disability.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a diagnosed left knee disability.

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, a migraine headaches disability.

 5. The service-connected PTSD disability picture more nearly approximates the criteria for the next higher rating as there is evidence of homicidal ideation and Global Assessment of Functioning Scale Scores (GAF) ranging between 42 and 45, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), is indicative of the presence of some serious symptoms or serious impairment in social or occupational functioning; however, at no time during the period of the appeal, was the PTSD shown to have been productive of symptomatology consistent with total occupational or social impairment.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The criteria for the assignment of an initial 70 percent evaluation, and no higher, for the service-connected PTSD with bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Codes 9411, 9432 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

As the claim for bilateral hearing loss has been granted, no further discussion of the VCAA is necessary.  The claim pertaining to the Veteran's PTSD arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

With regard to the claims of service connection for bilateral knee disabilities and migraine headaches, the RO provided the Veteran pre-adjudication notice by letter dated in January 2008, which also include notice pursuant to the Dingess decision.

VA has assisted the Veteran in obtaining service treatment records, post-service VA treatment records, and afforded him VA examinations.  The Veteran was also afforded the opportunity to give testimony before the Board, which he initially requested, but later withdrew.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as organic diseases of the nervous system, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


(i) Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends that it is the result of noise exposure from explosions and armored vehicles during his three years of service, with one year served in combat.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from June 2004 to August 2007.  His DD-214 shows that the Veteran performed duties as a fire support specialist.  He served in Iraq from December 2005 to November 2006.  He served in a designated imminent danger pay area.  Among other awards and decorations, he was awarded the Global War on Terrorism Service Medal and Iraq Campaign Medal.  Service treatment records contain audiograms that show the Veteran was routinely exposed to hazardous noise and had duty in a hazardous noise area.  Service connection has been awarded for tinnitus due to the same claim of acoustic trauma during military service.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385; see also January 2013 VA examination Report.   

The Board is cognizant that the January 2013 VA examiner opined bilateral hearing was not the result of his military noise exposure as induction testing indicated normal hearing ability and the discharge testing revealed hearing essentially unchanged.  The examiner concluded that threshold shifts were not apparent in either ear during service; however, the examiner conceded military noise exposure from small arms fire, artillery and explosions.  

In contrast, in a March 2008 addendum opinion, a VA examiner noted there were threshold shifts during the Veteran's military career and opined the current threshold shifts noted on examination were most likely due to military noise exposure.   

As noise exposure is conceded based on the Veteran's duty assignments during service, and VA has awarded service connection for tinnitus based on the same claim of acoustic trauma during military service, and the Veteran has current bilateral hearing loss for VA compensation purposes, the Board finds that the evidence is at least in equipoise in showing that the Veteran's bilateral hearing loss is related to events of his active service.  

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  


(ii) Bilateral Knee Disabilities and Migraine Headaches

The Veteran contends that he is entitled to service connection for bilateral knee disabilities and migraine headaches.   The Veteran informed VA medical providers that his knee pain began in approximately December 2007 without any specific injury.  He recalled that he fell several times while in service.  He endorsed constant aching pain.  The Veteran claims that headaches manifested between December 2005 and December 2007.  Headaches were said to be occurring constantly, all day.  See March 2008 VA General Medical Examination.

Service treatment records are negative for treatment or diagnoses of bilateral knee disabilities or migraine headaches.  An October 2006 survey noted complaints of headaches, but no objective findings or diagnosis was rendered.  On the same survey, the Veteran denied swollen and stiff joints, as well as muscle aches.  A March 2007 post-deployment survey shows the Veteran reported subjective complaints of headaches, stiff, swollen and painful joints (no specific joint identified), and muscle aches.

Post-service, the Veteran has not been diagnosed with a bilateral knee disability or migraine headaches.  Notably, the March 2008 VA examiner found no objective findings for a bilateral knee disability.  The examiner further indicated that the medical record examination did not support a diagnosis of migraine headaches.  The January 2013 VA examiner also found that the existence and severity of symptom-based diagnoses could not be corroborated as there were no objective findings (knee or migraine headache disability).  

The Board is cognizant that the Veteran takes medication for knee pain (Etodolac); however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA treatment providers in September 2009 ruled out patellar tendonitis of the left knee.  In April 2010, providers questioned whether the Veteran had patellofemoral syndrome of the left knee, but x-rays dated in December 2010 were negative.  There was again some question as to whether the Veteran had tendonitis or chondromalacia in 2011, but VA providers subsequently found no diagnosed condition in August 2013 and October 2013.  Also as noted above, there were no diagnoses rendered after examination of the Veteran in 2008 and 2013.  

The Board is also aware the Veteran complained of headaches occurring weekly in a May 2007 biofeedback session, but again no diagnosis was rendered and as noted above VA examinations in 2008 and 2013 were also negative for a disability manifested by migraine headaches.    

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disabilities for which service connection is sought (bilateral knee disabilities and migraine headaches).  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only competent evidence in the record specifically addressing whether or not the Veteran has a bilateral knee disability or migraine headaches, is the reports of VA examination delineated above.  As neither examiner found a bilateral knee disability or migraine headaches, the Board must find that such disabilities are not shown.  

Because the Veteran has not shown he now has, or during the pendency of this claim has had, bilateral knee disabilities or migraine headaches, he has not presented a valid claim of service connection for such disabilities.  See 38 U.S.C.A. § 1110; See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, his appeal in these matters must be denied. 


B. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected PTSD disability has been assigned an initial 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.    38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that an initial 70 percent rating is warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

VA outpatient treatment record dated in November 2007 show the Veteran was assigned a GAF score of 45, which was indicative of the presence of serious PTSD symptoms.  

Upon VA examination in March 2008, the Veteran reported having homicidal ideation toward his uncle who drank heavily and lived with him; however, he did not have a history of homicidal attempts.  He complained of fluctuating hypersomnia and insomnia.  He took medication for anxiety, depression, and sleep.  He described difficulty with concentration and an inability to focus his attention.  He did endorse hypervigilance and an exaggerated startle response to unanticipated loud noises.  He avoided crowds because he felt claustrophobic.  

A November 2008 Mental Residual Functional Capacity Questionnaire estimated the Veteran had marked difficulty in maintaining social functioning.  There were frequent estimated deficiencies of concentration and repeated expected episodes of decomposition in work or work-like setting.  The provider felt the Veteran had marked impairment in being able to respond appropriately to supervision and co-workers.  He had moderate impairment in the ability to respond appropriately to customary work pressures.  There was moderate impairment in the ability to complete work related activities in a normal workday or workweek.  

Upon VA examination in August 2010, the Veteran had not been seen for mental health treatment in over a year and had stopped all medications.  He again reported homicidal thoughts but without current intent.  He did have a history of violence and assaultive behavior, i.e. an assault charge in 2009 due to him stopping his uncle from attacking his father.  Mental status examination showed some paranoid ideation.  He only partially understood that he had a problem.  He complained of hallucinations, but denied that they were persistent.  

VA outpatient treatment records dated in between July 2008 and September 2013 reveal the Veteran's GAF score ranged between 42 and 55 for moderate symptoms to serious impairment in social or occupational functioning.  

The Board is cognizant the January 2013 VA examiner assigned a GAF score of 75 for transient and expectable reactions to psychosocial stressors, no more than slight impairment in social or occupational function.  However, the examiner noted the GAF score was associated with PTSD exclusively and was speculative due to the results of the objective testing and the lack of impartial third-party documentation of the Veteran's reported functional impairment.   

While a 70 percent evaluation is warranted for evidence of homicidal ideation, a history of violence and assaultive behavior, and GAF scores indicative of the presence of some serious symptoms or serious impairment in social or occupational functioning; at no time during the period of the appeal, was the PTSD shown to have been productive of symptomatology consistent with total occupational or social impairment.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  
Notably, repeated mental status examinations showed the Veteran to be oriented in all spheres.  He continued to be adequately groomed.  His memory was found to be intact on multiple occasions and he repeatedly denied suicidal ideation.

Upon VA examination in March 2008, the Veteran denied nightmares, night sweats, intrusive memories, hallucination, or delusions.  He avoided crowds because he felt claustrophobic, but he indicated he has always had trouble with this.  He had a few friends, though he was not as social as he used to be.  He was assigned a GAF of 55 for moderate symptoms. 

Upon VA examination in August 2010, the Veteran's speech was spontaneous, clear, and coherent.  His affect was normal.  Attention was intact.  He was oriented times three.  Thought process was unremarkable.  There were no delusions.  Though he complained of hallucinations, they were not persistent.  He did not have obsessive or ritualistic behavior.  He denied panic attacks.  He denied suicidal ideation.  His impulse control was fair.  There were no problems with activities of daily living.  His memory was normal. The Veteran was employed as a cook.  The examiner indicated there was no total occupational and social impairment.  The examiner concluded that the Veteran's PTSD was mild, but overall psychological functioning was at least moderately impaired due to comorbid diagnoses of bipolar disorder and personality disorder.  

The January 2013 VA examiner found that the Veteran did not meet the criteria for total and occupational social impairment.  Notably, the Veteran did not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation, or memory loss for names of close relations or own name.  

Affording the Veteran all reasonable doubt, the Board finds the overall disability picture is consistent with no more than an initial 70 percent rating.  Id.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board has considered whether extraschedular consideration is warranted.  The symptoms and resulting impairment demonstrated with regard to the Veteran's PTSD falls within the schedular criteria.  The rating criteria contemplates a higher (total) rating for PTSD, but as explained above, there has been no objective evidence of the necessary criteria to warrant such a rating.  See Diagnostic Codes 9411, 9432.  The effects of social and occupational impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter has been raised and is addressed in the Remand portion below. 
  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service  connection for migraine headaches is denied.

Entitlement to an initial 70 percent evaluation for PTSD with bipolar disorder is granted subject to the controlling regulations governing monetary awards.


REMAND

The Veteran has also claimed entitlement to TDIU.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

First, consideration of the TDIU issue is deferred since the outcome may be impacted by the implementation of the award of service connection for bilateral hearing loss granted in the instant decision and the assignment of a schedular rating by the RO, as well as the award of the increased 70 percent rating for PTSD. 

However, the Board additionally finds that a VA examination is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.16.  The examiner is instructed to answer the specific questions set forth in the numbered paragraphs below.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service connected disabilities alone (not including the effects of any non-service connected disabilities) cause the Veteran to be unable to obtain and retain substantially gainful employment.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

2.  After the development above, as well as the assignment of a schedular rating by the RO for bilateral hearing loss and the implementation of the 70 percent evaluation for the service-connected PTSD, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for TDIU in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


